 ARMSTRONG TIRE AND- RUBBER COMPANY35aMEMBER JENKINB,dissenting :-I would assert jurisdiction in this case.The Congress of the UnitedStates has adjourned without taking any action with respect to thelegal "no-man's land" created by the decisions -of the Supreme Courtof the United States on March-25,1967.1 Pending a.reappraisal by-the Board of its jurisdictional standards, I would assert jurisdictionin every case where such assertion would effectuate the policies ofthe Act.I also disagree that the operations of the Employer in this case-do not meet the present jurisdictional standards.The Employer isengaged in the business of selling life insurance policies.The Em-ployer has its home office at Chicago, Illinois, and is licensed to do.business in Indiana, Missouri, and Ohio.During the calendar year1956 it sold policies outside its home State of Illinois from which itreceived premiums in the approximate amount of $222,000. I con-sider this sum revenue derived from goods sold or services to be per-formed outside the State.The Employer's operations, therefore, inmy opinion meet the minimal amount of $50,000 in revenue derivedfrom out-of-State sales.43 Gassv.UtahLabor Relations Board,353 U. S.I; Amalgamated Meat Cutters etc. V.Fairlawn Meats,Inc.,353 U. S.20;San Diego Building Trades Councal`v.Garmon,353.U. S. 264 JonesboroGrain DryingCooperative,110 NLRB 481.Armstrong Tire and Rubber Company,The Test Fleet BranchandUnited Rubber, Cork,,Linoleum&PlasticWorkers ofAmerica, AFL-CIO.Case No. 39-CA-359.November 7, 1957SUPPLEMENTAL DECISION AND ORDEROn February 18, 1955, the National Labor Relations Board issueda Decision and Order in the above-entitled proceeding,' which orderwas thereafter enforced by the United States Court of Appeals forthe Fifth Circuit by a decree entered on January 19, 1956.Thedecree provided,inter alia,that the Respondent reinstate E. A.Albrecht and make him whole for loss of pay suffered by reasonof the Respondent's discrimination against him.Thereafter, pur-suant-to a back-pay specification and appropriate notice issued bythe Regional Director for the Sixteenth Region, a hearing was heldfor the purpose of adducing evidence with respect to the amount ofback pay to which the discriminates is entitled.On May 21, 1957, Trial Examiner Reeves R. Hilton issued hisSupplemental Intermediate Report, finding that a purported settle-1111 NLRB 708.119 NLRB No. 47.476321-58-vol. 119-24 354DECISIONSOF NATIONAL LABOR RELATIONS BOARDment did not bar the proceeding, and recommending that the Respond-ent be required and directed to pay discriminatee Albrecht $1,935.24:as the amount of back pay required to make him whole. Thereafter,the Respondent and Albrecht filed exceptions to the SupplementalIntermediate Report and the Respondent filed a supporting brief.The Board has reviewed the rulings made at the hearing by the TrialExaminer and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case including the Supplemental Intermediate Report,the exceptions, and the brief, and adopts the findings, conclusions,and recommendations of the Trial Examiner only to the extent con-sistent herewith.1.The alleged settlementThe Respondent contends that the specification was improperlyissued because a firm agreement had been reached prior thereto bythe Respondent and a Board agent settling the amount of back paydue.The Trial Examiner found no merit in this contention. Theundisputed facts regarding negotiations as to the amount of backpay due are as follows :The Respondent reinstated Albrecht on January 3, 1956.OnFebruary 8, 1956, the Respondent furnished the Board's RegionalOffice a gross back-pay computation covering the period August 10,1953,2 until January 3, 1956, amounting to $8,618.On April 10, 1956,a regional enforcement officer wrote the Respondent enclosing a state-ment of net back pay in the amount of $5,736 and stating that becausethere was some doubt as to whether Albrecht had made a reasonableeffort to find additional employment during an 11-month period, theRegional Office was prepared to settle for one-half the total net backpay, or $2,868.Thereafter, the Respondent submitted to the RegionalOffice a counteroffer amounting to $352.On October 29, 1956, aRegional attorney wrote a letter to the Respondent in which he setforth a computation of back pay due Albrecht in the amount of:$336.28which, the Board attorney stated, "we are willing to usefor the purpose of reaching a compromise settlement of the disputedamount. I would appreciate a definite answer on this proposal asquickly as possible."On November 2, 1956, the Respondent's attorneyadvised the Region's chief law officer, by letter, that the proposaladvanced was satisfactory to the Respondent and enclosed a checkfor $232.12, which check has never been returned to the Respondent,representing the sum suggested by the aforesaid letter of October 29,i.e., $336.28, less social security and withholding tax.The Respond-2 Albrecht was on sick leave when he was discriminatorily discharged on July 22, 1953.The sick leave would have expired, and he would have returned to work, absent the discrimi-nation, on August 10, 1953. ARMSTRONG TIRE AND RUBBERCOMPANY355ent's attorney stated in conclusion, "I am happy that we are finallyconcluding this long drawn out matter."On November 9, 1956, Albrecht appealed to the Board and theGeneral Counsel to rescind the settlement and issue a specification inthe amount of $6,069.On December 13, the General Counsel directedthe Regional Director to issue the specification and a notice of hearing.On December 21, the Regional Director issued his specification, inthe amount of $6,063 3 and, on January 25, 1957, issued the notice ofhearing.The Respondent contends that the General Counsel lacked authorityto set aside the settlement, inasmuch as the Board's Rules and Regula-tions do not provide for such action and the settlement was neitherarbitrary nor capricious.The Act, however, clearly vests in theBoard itself authority to effect compromise back-pay settlement agree-ments, as part of its power, granted in Section 10 (c), to order thepayment of back pay as will effectuate the policies of the Act 4 InitsRules and Regulations,' the Board has authorized its RegionalDirectors to issue specifications and notices of hearing in cases wherenoagreement is reached with respondents as to the amount of backpay due under Board orders.The Board has not, however, by itsrules either expressly or impliedly delegated to the Regional Direc-tors, or to any of its employees, authority, on its behalf, toconcludebinding compromise settlement agreements on back pay without itsprior approval.The Board has, rather, authorized its RegionalDirectors, through certain Regional employees, tonegotiateagree-ments with respondents concerning settlement of the amount of backpay due, subject to final approval by the Board.As the settlementnegotiated in this case was never approved by the Board, it was notan authorized final settlement, and is therefore not binding on theBoard.'Moreover, under the circumstances of this case, and as thereis no showing that the Respondent has relied to its prejudice on the8 The specification was amended at the hearing to reflect$5,832 as the amount of backpay due, as stated in the Supplemental Intermediate Report.IWallace Corporation v. N. L. R.B.,159 F. 2d 952(C.A. 4) ;Marine Engineers' Bene-ficial Associationv.N. L. R. B.,202 F. 2d 546(C. A. 3).5Sections 102.51a and 102.51e of the Rules and Regulations provide, in part,as follows :Sec. 102.51a.Initiation of proceedings.-Afterthe entry of a court decree enforc-ing an order of the Board directing the payment of back pay,if it appears to theRegional Director that there has arisen a controversy between the Board and a re-spondent concerning the amount of back pay due which cannot be resolved without aformal proceeding,the regional director shall issue and cause to be served upon therespondent a back-pay specification in the name of the Board.Sec. 102.51e.Notice of hearing...-If,after the filing of the answer,the con-troversy still cannot be resolved informally,the Regional Director shall issue a noticeof hearing. . . .e Contrary to the contention of the Respondent,the doctrine of estoppel does not operateagainst the Board.N. L. R. B. v. T. W. Phillips Gas & Oil Company,141 F.2d 304 (C. A.3), enfg. 51 NLRB 376;Wooster Brass Company,80 NLRB 1633,at 1634, 1654..See alsoSmale & Robinson,Inc. v. U. S.,123 F. Supp. 457(U. S. D. C., S. D. Calif.),where thecourt stated,at p. 465,"Those dealing with an agent of the United States are held to havenotice of the limits of his lawful authority." 356DECISIONSOF NATIONAL LABOR RELATIONS BOARDsettlement negotiations, we find that it would not effectuate thepurposes of the Act to give effect to the settlement negotiations.For these reasons, therefore, we agree with the Trial Examiner thatthe settlement negotiations conducted by the Regional Office with theRespondent do not constitute a bar to the present proceedings, andthat the specification was properlyissued.2.Amount of back pay duea.August 10, 1953, until March 22,1955It is undisputed that, during the first 6 months after his discharge,.Albrecht devoted his full time to an icehouse business which he andhis wife owned and operated, and did not look for other employment.For the next 14 months, he operated the icehouse and, in addition,sought employment, unsuccessfully, from several other employers.?On March 22, 1955, he leased out the icehouse.The Trial Examinerfound that Albrecht should receive no back pay for this entire periodbecause he did not makereasonableor diligent efforts to seek employ-ment.We find merit in Albrecht's exception to this finding.The Board has consistently held, with court approval, that unlessunusualcircumstances exist, a discriminatee who devotes his full timeto self-employment and does not seek other employment is entitledto back pay, the amount to be computed by deducting his net profitsfrom his gross back pay.' In the instant case, we find no unusual cir-cumstances warranting a departure from this established principle.Albrecht had been engaged, with his wife, in operating the icehouseon his own time for more than 6 months prior to his discharge by theRespondent.When, therefore, upon his discriminatory discharge bythe Respondent, he decided to devote his full time to this endeavor,he was not enteringa newfield of activity in which he was entirelyinexperienced. Instead, he continued in a business with which he was7Respondent contends in effect that the Trial Examiner's credibility findings should beoverruled in all instances where he credited Albrecht over the Respondent'switnesses.Wefind no merit in this contention,as the clear preponderance of all the relevant evidencedoes not convince us that the Trial Examiner'scredibility resolutionswere incorrect.Standard Dry Wall Products,Inc.,91 NLRB 544.BEfcoManufacturing,Inc.,111 NLRB 1032,enfd. 227 F. 2d 675(C.A. 1), cert. denied350 U.S. 1007;Harvest Queen Mill&Elevator Company,90 NLRB 320,at 339 and 341 ;Columbia Pictures Corporation,82 NLRB 568,at 584-585 ;Rathbun Molding Corporation,76 NLRB 1019,at 1023 and 1035.See also N.L. R. B. v. Cashman Auto Company,223F. 2d 832(C. A. 1), enfg.109 NLRB 720.The Trial Examiner misinterpreted the Board'sdecisions inCashman AutoandBrotherhood of Painters,Decorators&Paperhangers ofAmerica, et at. (Lauren Burt,Inc. of Colorado),114 NLRB 295, on which he relied.Boththose cases involved periods during which the discriminatees were self-employed and alsoseeking other employment.In allowing back pay for such periods,the Board refused tofind that self-employment alone should disqualify a discriminatee from receiving back pay,and went on to say that,in any event,the employees involved had engaged in diligent,albeit unsuccessful,quests for other employment during the periods in question. ARMSTRONG TIRE AND RUBBER COMPANY357familiar, trying during the first 6 months particularly to build up thebusiness by extending the hours the icehouse was open from 12 to 15hours a day and by operating it himself 7 days a week.This continuedto be so after the first 6 months, while he was also looking for otheremployment.Under these circumstances, we find that Albrecht rea-sonably expected to improve his financial position, and therefore didnot incur a willful loss of earnings, either when he devoted his fulltime to his icehouse business or when he was seeking outside employ-ment as well as operating this business.Accordingly, as Albrecht didnot incur a willful loss of earnings, he is entitled to receive as backpay for this 20-month period the amount he would have earned work-ing for the Respondent less his net earnings.'With respect to the computation of back pay for this 20-month pe-riod, the Respondent contends that the record does not contain suf-ficient evidence upon which to base an accurate determination ofAlbrecht's net profit from his icehouse business.We find no meritin this contention.Although he kept no record of his sales, Albrechttestified that he estimated his gross profit on sales on the basis of an18 percent markup over purchases, adjusted for estimated openingand closing inventories, and determined his net profit by deductingtherefrom his estimated operating expenses.At the hearing the actualbills and receipts representing purchases for 1953, 1954, and 1955 wereintroduced in evidence, and 2 experts testified without contradictionthat an 18 percent markup was reasonable for this type of business.The record, moreover, contains no evidence casting doubt on the ac-curacy of Albrecht's estimates of his inventories and operating ex-penses.Under all the circumstances, therefore, we find that the recordcontains sufficient probative evidence to warrant a determination ofAlbrecht's net profits for the period here in issue by the foregoingmethod, using as a basis for the computation the actual bills and re-ceipts representing purchases.10b.March 227 1955, until January 3, 1956In agreementwith the TrialExaminer,and for thereasons givenby him, we find that Albrechtincurred no willful losses, and is there-fore entitled to back payless his interim earnings,for this entireperiod.Accordingly, in conformitywith our findings herein,we find thatthe amountof back pay due Albrechtis to be computed as follows:0Member Rodgers would excludethe entireperiod ofself-employment,for the reasonsgiven by theTrial Examiner.11 SeeN. L. R. B. v. CashmanAuto Company;andEfco Manufacturing Inc.,cited in foot-note 8,supra. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDNet Back Pay3d quarter 1953:Gross back pay-------------------------------------------------------$510.54Interimearnings 11-----------------------------------------$131.56N et back pay--------------------------------------------------------$378 984th quarter 1953:Gross back pay-------------------------------------------------------886.73Interim earnings------------------------------------------------------232. 76Net back pay---------------------------------------------------------653.971st quarter 1954:Gross back pay-----------------------------------------------------859.86Interim earnings------------------------------------------------------441.90Net back pay---------------------------------------------------------417.962d quarter 1954:Gross back pay-------------------------------------------------------873.30Interimearnings------------------------------------------------------446.81Net back pay--------------------------------------------------------426 493d quarter 1954:Gross back pay-------------------------------------------------------886.73Interim earnings------------------------------------------------------451.72Net back pay---------------------------------------------------------435.014th quarter 1954:Gross back pay-------------------------------------------------------904.84Interim earnings--------------------------------------------------451.72Net back pay---------------------------------------------------------453 121st quarter 1955:Gross back pay-------------------------------------------------------885.61----------Interim earnings------------------------------------------------------Net back pay--------------------------------------------------------None885.612d quarter 1955:Gross back pay 12---------------------------------------------------899.44Interim earnings------------------------------------------------------N et back pay---------------------------------------------------------3d quarter 1955:-Gross back pay---------- --------------------------------------------None13.28----899.44Interim earnings---------------------------------------------------292.96Net back pay---------------------------------------------------------620.324th quarter 1955:Gross back pay------------------------------------------------------976.27Interim earnings-------------------------------------------------------575.43Net back pay--------------------------------------------------------400 841st quarter 1956:Gross back pay-------------------------------------------------------14.64Interim earnings-----------------------------------------------------Net back pay---------------------------------------------------------None14.64Total net back pay-------------------------------------------------5, 586.38n The computation of Albrecht's yearly and quarterly earnings from the icehouse are at-tached hereto as appendixes A and B.12The computations for this and subsequent quarters are adopted from the IntermediateReport.[The Board ordered that the Respondent,ArmstrongTire and Rub-ber Company,The Test Fleet Branch, shall pay toE. A. Albrecht theamount of $5,586.38 as back pay due.]MEMBERS BEANand JENKINS took no part in the consideration ofthe above Supplemental Decision and Order. ARMSTRONG TIRE AND RUBBER COMPANY359'APPENDIX AYEARLY EARNINGS--ICEIIOUSEPurchases___________________________Plus opening inventory-------------Total------------------------Minus closing inventory____________Cost of goods sold_____________Times 18 percent markup-----------Gross profit on sales -_________Less expenses:Advertising_____________________Truck or automobile____________Depreciation____________________Utilities________________________Insurance-----------------------Interest-------------------------Legal and accounting___________Repairs to equipment-----------Taxes and licenses______________Telephone______________________Misc. expense___________________Store expense and supplies______Detective service_______________Bad debts______________________Cash short______________________Discounts allowed -_________..___Total_________________________Net profit---------------------`Loss.Year1953_____Quarter1954-----1955_____195319541955__________$20,796.75__________$34,151.57__________$7,386.02__________+560.00----------00__________-{-1,225.00__________21,356.75----------4,951.57__________8,611.02__________-800.001,225.00-900.0020,556.753,726.577,711.02X.18X.18--X.18__________3,700.22----------6,070.78__________1,387.98$176.93_____________$125.00------------180.39_____________157.00------------374.82_____________121.26------------465-14___170.00170.00____________200.95____________285.95___-305.00_-----------478.63___________526.87_-_517.87____________95.50-----------97.60----39.27-----------198.00-_________-256.00___96.37------------178.10____________168.10___179.12____________78.00______-____126.00------------27.00__________-6.00------------36.00------------12.00------------315.15------------397.35------------97.36------------26.00------------60.00------------15.00----------------------------------287.00-------------------------97.00------------35.00----------------------------------183.00------------90.00-----------------------2,773.61_-----------1,987.25__________926.61__________1,791.74-----------'599.27APPENDIX BQUARTERLY EARNINGS-ICEI].OUSERemarksAug. 10 to Sept. 30=52 days. $926.61=365=$2.53X52 days_________________Oct. Ito Dec. 31=92 days. $926.61 .365=$2.53X92 days___________________Jan. 1 to Mar. 31=90 days. $1,791.74=365=$4.91X90 days-----------------Apr. 1 to June 30=91 days. $1,791.74=365=$4.91X91 days_________________July 1 to Sept. 30=92 days. $1,791.74-365=$4.91X92 days -------------.__Oct. Ito Dec. 31=92 days.$1,791.74=365=$4.91X92 days-----------------Jan. 1 to Mar.22 =83 days-------------------------------------------------SUPPLEMENTAL INTERMEDIATE REPORTEarnings$131.56232.76441.90446.81451.72451.72NoneSTATEMENTOF THE CASEThisproceeding is on remand for the purpose of determining the amount of backpay due toone discriminatee,Erwin A. Albrecht.On February 18, 1955,theNationalLaborRelations Board(herein called theBoard),after usual proceedings including the issuance of the Trial Examiner's Inter- 360DECISIONSOF NATIONALLABOR RELATIONS BOARDmediate Report, dated April 8, 1954,entered its Decision and Order(111NLRB708) wherein it found that Armstrong Tire and Rubber Company, The Test FleetBranch(herein called the Respondent or the Company),had discriminatorily dis-charged Albrecht in violation of Section 8 (a) (3) and(1) of the Labor Manage-ment Relations Act (herein called the Act).In its Order,in customary terms, theBoard directed the Company to cease from engaging in proscribed conduct and tooffer Albrecht immediate and full reinstatement to his former or substantiallyequivalent position,without prejudice to his seniority and other rights and privi-leges, and make him wholeforany loss of pay he may have suffered by reason ofthe discrimination against him, and to post appropriate notices.On December 21, 1955, the Court of Appeals for the Fifth Circuit issued itsdecision granting the Board's petition for enforcement of its Order(228 F.2d 159),and about January 19,1956, entered its decree enforcing in full the provisions ofthe Board'sOrder.On January 3, 1956, Albrecht was reinstated in accordance with the terms ofthe decree and Order.On December 21, 1956, the Regional Director for the Sixteenth Region (FortWorth, Texas),in accordance with the Board's Rules and Regulations,issued hisback-pay specification setting forth the amount of back pay due Albrecht, and onJanuary 25,1957,served notice upon the parties scheduling a hearing thereon forFebruary 13, 1957.The Company having filed a motion for a bill of particularsdated January 14, 1957, which was denied by the Trial Examiner on January 31,the Regional Director postponed the hearing until February 19, 1957.The Com-pany duly filed its answer and thereafter hearing was held on February 19, 20, and28, and March 1, 1957, at San Antonio, Texas.All parties were represented bycounsel' and were afforded opportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence relevant to the issues herein.After the closeof the hearing 2 the General Counsel submitted a memorandum showing "CorrectedEarnings," and other counsel filed briefs, which have been considered by the TrialExaminer.Upon the entire record in the case,and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.CHRONOLOGY OF EVENTSAfterissuance of the Intermediate Report, the Company filed a motion with theBoard, dated May 20,1954, requesting that the Board remand the matter forfurther hearing to determine whether Albrecht had incurred willful losses duringthe back-pay period, which motion was denied by the Board on the ground thatsuch matters should be left for determination at the compliance stage of the pro-ceedings(111 NLRB708, footnote 3).Thereafter, according to the answer, and it is not disputed, the Company aboutFebruary 8,1956, submitted its gross back-pay computation,includingwages,vacations,increases, and overtime,which for the period from the third quarter of1953 to the first quarter of 1956 amount to $8,617.92.Subsequently,by letterdated April 10, 1956, as stated in the answer,the Company was notified by theRegional Office that it would accept the sum of $2,867.83 in settlement of Albrecht'sback pay, which offer was rejected by the Company. On or about May 20, 1956,as appears in the answer,the Company submitted a counterproposal in the sumof $486.45 (or $489.45 as appears in the exhibit attached to the answer), less$137.19,refund on pension restoration,or a net back-pay settlement of about'$352.26.By letter dated October 29,1956,the Regional Office notified counsel for theCompany that "we are willing to use for the purpose of compromise settlement ofthe disputed amount" the net sum of $336.28.The Trial Examiner granted Albrecht's motion for leave to intervene.2 The parties concluded the submission of testimony on March 1.At that time companycounsel requested additional time within which to determine whether he would seek en-forcement of an outstandingsubpoena duces tecumand for that purpose the Trial Ex-aminer agreed to keep the record open until March 8, 1957. By letter dated March 8,counsel informed the Trial Examiner that he had decided not to seek enforcement of thesubpena, so on March 12 the Trial Examiner entered an order closing the record as of thatdate and allowing the parties until April 1 to file briefs. ARMSTRONG TIRE AND RUBBER COMPANY361By letter dated November 2, 1956, counsel for the Company advised the Regional'Office that it would accept the sum of $473.47 as back pay, less social securityand withholding taxes and the pension equity, making the net sum $232.12, and.enclosed a certified check for that amount.About November 9, 1956, counsel for Albrecht filed an appeal from this pro-posed settlement with the General Counsel and the failure of the Regional Director-to issue a back-pay specification, claiming that back pay amounted to about $6,000,and not the amount mentioned in the offer of settlement.By letter dated December 13, 1956, the Associate General Counsel notifiedcounsel for Albrecht, and the other parties, that the case had been considered "and.referred back to the Regional Director with appropriate instructions."As already stated, the Regional Director issued his back-pay specification dated.December 21, 1956, and notice of hearing on January 25, 1957.II.THE GENERAL COUNSEL'S BACK-PAY SPECIFICATIONThe original back-pay specification fixes the back-pay period from August 10,1953 (the date Albrecht would have returned to work had he not been discharged)to January 3, 1956, the date of his reinstatement.The specification excludes fromthe above back-pay period the interval from August 10, 1953, to January 31, 1954,because Albrecht withdrew his services from the labor market during this time.The General Counsel then computes gross back pay, on the basis of the undisputedrecords submitted by the Company, from February 1, 1954, to January 3, 1956, on,a yearly quarterly basis and determines net back pay by crediting earnings receivedfrom other employers in the period.The specification shows interim earnings foronly the third and fourth quarters of 1955, and net back pay amounts to $6,063.44.In this connection the General Counsel has excluded as deductible interim earnings,income or earnings derived by Albrecht and his wife from the operation of a com-bination grocery store, beer parlor, and icehouse, which amounted to $1,176.09 in1954, and $246.86 to March 22, 1955.The General Counsel contends in hisspecification that the Company was not entitled "to a credit of this income againstgross back pay since it would have accrued to Albrecht and his wife irrespectiveof the discrimination."In its answer the Company admits the mathematical accuracy of the specificationbut denies that any back pay is due for the reason, in substance, that Albrechtincurred willful losses and that all earnings from any source are properly deductiblefrom gross back pay.The Company's affirmative defenses are discussed below.A. Albrecht's background; the amended back-pay specificationAlbrecht testified he was first employed by the Company about July or August1945, and worked continuously as a test car driver until his discharge on July 22,.1953.Albrecht, who is about 37 years of age, stated he had a seventh grade educa-tion and worked on a farm until he was about 18 or 19 years old when he leftthe farm and obtained successive employment as a sack lifter in a cotton mill,gas station attendant, service employee forWestern Auto Company (changing:tires,batteries,etc.)and, in San Antonio, as a meatcutter for Roegelein Pro-visionCompany, bus driver, and packer at Pearl Brewery.He admitted thatphysically he could have performed all these jobs, except those of sack lifter and bus-driver, during the back-pay period.From about December 1952, until March 1955, Albrecht and his wife operatedan "icehouse" business, as detailed below.During the course of Albrecht's testimony the General Counsel orally movedto amend his back-pay specification by striking the allegation (paragraph A) ex-cluding the period August 10, 1953, to January 31, 1954, from the back-pay period,and that portion (paragraph D) eliminating income from the icehouse businessas interim earnings.The Trial Examiner granted the motion.Thereafter theGeneral Counsel filed an amended back-pay specification, dated February 23, 1957,which fixes the back-pay period from August 10, 1953 to January 3, 1956, andcredits the net income from the icehouse business as interim earnings during thisperiod.On February 20, the Trial Examiner continued the hearing until February28, in order to give counsel for the Company opportunity to file an amendedanswer and to study certain records produced by Albrecht relating to his business.On February 28, the Company filed an answer to the amended back-pay specifi-cation in which it admits the mathematical accuracy of certain computations butdenies that Albrecht is entitled to any back pay for the reasons that he incurredwillful losses and withdrew from the labor market. 362DECISIONS OF NATIONALLABOR RELATIONS BOARDB.The evidence relating to Albrecht's efforts to secure employmentAlbrecht admitted that he never registered with the State unemployment service,for the reason that he was self-employed.1.The period August 10 to December 31, 1953Albrecht admitted he made no efforts to secure employment during this period.The amended back-pay specification alleges that Albrecht was self-employed through-out this time.2.The period January 1 to December 31, 1954Albrecht first attempted to obtain employment about February or March whenhe asked Bob Garcia, constable, for a job as constable or night watchman in hisprecinct.Garcia informed him he had no constable positions, but he would beon the lookout for any jobs as night watchman.Albrecht called Garcia about3weeks later and also talked to him on 2 occasions, once at the icehouse, aroundAugust or September in regard to employment and Garcia told him if he heardof anything he would get in touch with him.Garcia testified that as constable of precinct 3 he performed the usual dutiesof a law enforcement officer as well as the service of civil process.Garcia statedAlbrecht's icehouse was located within his precinct and that he had met him some-time prior to May.Around the latter date Garcia said he was at the icehouse whenAlbrecht asked him for a job.Garcia told him he was not authorized to hire.anyone but if he heard of any jobs as night watchman-there were quite a few:industrial plants in the precinct-he would get in touch with him.According to,Garcia's best recollection this was the only conversation he had with Albrecht con--cerning employment.Albrecht said around March he applied for work to Walter Czeck, who operated.aTexaco service station.On this occasion Albrecht drove to the station to buy.gasand during a conversation with Czeck the latter remarked he "was havinglubrication and washing trouble."Albrecht said if he needed anyone he had had-experience in service station work and Czeck replied that if business picked up hewould keep him in mind and to come back and see him. Albrecht returned in 2or 3 weeks, and thereafter applied 9 or 10 times, these applications taking placeevery 2 weeks, but he was not employed. On some of the trips Albrecht purchasedgas from Czeck.Czeck said he operated a service station from April 30, 1954, to April 30, 1955,and between May and August, Albrecht, who was an occasional customer, askedhim for a job. Czeck, after being informed that Albrecht had experience in servicestationwork, stated he had no jobs available unless business increased.Czeckestimated that Albrecht applied for work about 3 times.Albrecht said that in March or April, he and J. R. Bedford, operator of a Sinclairservice station, were discussing business at the icehouse when Bedford stated he wasgoing to switch from Sinclair to Texaco.Albrecht then asked if he was going toneed anyone and Bedford replied he did not know definitely at that time.AboutAugust or September, Albrecht heard that Bedford was switching to Texaco sohe went to the station and Bedford promised him a job as night manager, if he madethe change.Thereafter,Albrecht talked to Bedford about 10 times but he wasnot employed because Bedford did not effectuate the change to Texaco.Bedford testified that he operated a Sinclair station and about September orOctober he negotiated a deal with Texaco to take over one of its new stationswhich would be completed sometime in December.During September, October,and November, Bedford, who was a neighbor of Albrecht's, discussed the Texacodeal frequently with Albrecht, principally at the icehouse.Bedford made no spe-cific mention of Albrecht's applying for a job or that he had promised him a jobifhis deal went through. In any event Bedford finally turned down the Texacodeal sometime prior to the opening of the new station in December.About March or April, Albrecht applied to William Hauck for a job as constable.Hauck said to "come back and see us, if we see something, we will let you have it."Albrecht returned in about 2 weeks and later on 4 or 5 other occasions but he didnot see Hauck.After about 3 months he talked to Hauck who gave him the sameanswer as on his first visit.Hauck, constable of precinct 1 (his duties are substantially the same as Garcia's,except on a larger scale), stated that in the spring of 1956, he was interviewed byAttorney Keenan (counsel agreed it was in April) concerning any conversations hemay have had with Albrecht in regard to employment.Hauck said that some 3 or4 months prior to this interview, in late 1955, or early 1956, Albrecht came to his ARMSTRONG TIRE AND RUBBER COMPANY363office and asked if he had any vacancies and he told him there were none at thattime.Hauck explained he had a small crew, only eight men, and that he had littleturnover among his personnel. - Albrecht asked if he could file an application andwhen Hauck said he would be glad to accept it, Albrecht wrote out his name andaddress on a piece of paper which he handed to him. As far as Hauck could re-member this was the only time Albrecht talked to him in regard to a job.Hauckdid not use a form application, nor did he maintain any file on job applicants. SinceHauck had no vacancies at the time he did not discuss job qualifications with Al-brecht but as he had no training facilities he made it a custom to hire only formerpeace officers.In May or June, Albrecht went to Vane Hugo's garage, which he thought was adistributing business because of the large number of trucks therein, and asked AllenUsener, the foreman, for a job.Usener stated it was garage and, in response toUsener's question concerning his experience as an auto mechanic, Albrecht saidhe had had a little experience in this field and did a little bodywork on the side.Usener explained that he had 1 or 2 mechanics working under the GI bill, that hedid not know whether they would be retained upon completing their time but toreturn in about a week when he would probably know whether Hugo would au-thorize him to put on another mechanic.Albrecht went back the following weekand again talked to Usener who told him Hugo was sick but to keep coming backuntil he was permitted to put on an extra mechanic. Subsequently, Albrecht returned4 or 6 times, and about the fourth trip Usener said Hugo was getting worse andthe next time he was advised that he had died. On the last occasion Usener informedAlbrecht the business had been sold and he was no longer in a position to hire himsince the new company had brought mechanics from their own garage.Albrechtdid not apply for a job with the new company.Usener said he was running the garage business during the last illness of Hugo(he did not state the period of the illness) and that he died in April. Sometime dur-ing the interval of illness and prior to Hugo's death Albrecht applied for a job asmechanic and Usener informed him he was "filled up" and could not use him.Usenerdenied he gave any promises of future employment and stated that he talked toAlbrecht on only one occasion.Usener admitted that he had two mechanics work-ing under the GI bill but he could not recall telling Albrecht of this employment.He further stated that when Hallmark Automotive Service bought the business heremained as shop foreman and the original crew was retained for about 6 monthswhen 1 of the mechanics was terminated and replaced by another man.In June, Albrecht talked frequently to Adolph DeLeon, a small contractor andhis next door neighbor, about performing rough carpenter work on 1 or 2 housesDeLeon expected to construct.Albrecht had previously worked for DeLeon andworked for him again in October 1955.During July, August, and September, Albrecht did not seek employment fromnew or different employers but confined his efforts in that respect to contactingDeLeon, Hauck, and Czeck.In October, November, and December, Albrecht made only one attempt to secureemployment. In the latter part of the period he went to Falstaff's, a beer distributor,and talked to some man in the office about any kind of steady employment.Whenasked where last worked and why he left, Albrecht replied he had worked forArmstrong and that he "was fired on account of union trouble." The man thentold him the company was not likely to hire anyone during the winter months butmight do so in the summertime.3.The period January 1 to December 31, 1955Albrecht conceded he made no effort to obtain employment in January, Febru-ary, or March.Around the first of April, Albrecht at the suggestion of a friend, Walter Hillmer,went to Gugenheim-Goldsmith, wholesale distributors of assorted goods and mer-chandise, and asked someone in the produce department for a job.Albrecht wasadvised the job had been filled but to see Gugenheim, which he did.After explainingthat he knew Hillmer, Gugenheim "was pretty well pleased," and stated that morechanges were made in the beer department than in the produce department.Gu-genheim then asked where he was last employed and why he left and he answeredhe had worked for Armstrong and was fired because of union trouble.Gugenheimfurther inquired if Albrecht had been against the union and when he said he wasfor the union, Gugenheim told him to leave his name and telephone number, thathe would call him later.About a month later Albrecht went back to see Gugenheimbut was informed he was out and to call him before making any trips to the estab-lishment.About 2 weeks later Albrecht called Gugenheim and when he asked fora job Gugenheim said he did not have any work for him and hung up. Sometime 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter this conversation, Albrecht saw a driver who had formerly worked for anotherbeer distributor driving a beer truck for Gugenheim-Goldsmith.In April or May, he filed an application for employment (no particular job),at the office of Handy-Andy Company, a grocery and hardware chain, and wastold he would be called if needed.About the same time or perhaps July or August, Albrecht, pursuant to newspaperads, telephoned the Cigarette Vending Machine Company and Carnation Creameryfor employment and was informed that he was too old for the respective jobs.Albrecht also telephoned M. L. Howes, who maintained special police patrols,and asked if he had any jobs.Howes said he had no openings but that Albrechtcould establish a patrol in his area.Howes said he operated a merchant police company which furnishes protectionto business properties at night and that Albrecht was one of his customers.On oneoccasion when Howes went to the icehouse to collect for his services (he couldfix no date at all) Albrecht asked if he had any jobs and he explained that hisbusiness was on a strictly commission basis and all he could offer Albrecht wasan opportunity to build up his own patrol or route.Howes denied that he hadany telephone conversations with Albrecht concerning employment.Sometime in July, Albrecht, through an ad in the newspaper, obtained a job,selling novelties and advertising matter for Brown & Bigelow.He held the job2 or 3 weeks when he quit, without having earned any money.Counsel stipulated that if the manager of Brown & Bigelow was called as awitness he would testify Albrecht was employed from August 4 to August 24, andhad no earnings whatever.The parties stipulated that about August 23, Albrecht applied for employment atthe Lone Star Brewery.In the latter part of August, Albrecht went to work for Select Foods Companyas a route salesman selling groceries on a salary and commission basis.Duringthe period of his employment Albrecht earned $518.29. In substance, Albrechtsaid he quit under the following circumstances: One day at the warehouse heoverheard 2 men conversing, 1 of them being Manager R. D. Hoppstetter, in thecourse of which 1 of them said the company was discontinuing Viviano productsand if the men were to keep their routes they would have to buy the trucks. Thefollowing week Viviano products were discontinued and on Saturday of the nextweek each truck was inventoried by Hoppstetter.Albrecht assumed this meant thedrivers had to purchase the trucks, which he was unable to do, and since he knewhe could work for DeLeon, quit his job the following Monday, October 31.Hoppstetter stated Albrecht complained about the long hours and low pay andsaid he was going to quit.About 4 or 5 weeks later Albrecht told Hoppstetter hewas not making enough money, that the job was simply a "fill-in" for him and thathe was quitting, which he did.Hoppstetter said that in March 1956, the companygave the men an opportunity to buy their trucks but did not compel them to do-so inorder to keep their routes. In May 1956, the company went out of business.On November 1, Albrecht commenced working for DeLeon on a contract basis forwhich he was to receive $350 for doing the rough carpenter work on a house andhe worked on this job until December 7 or 8.Albrecht related some fuzzy dealwhereby he and DeLeon traded jobs, which resulted in another man completingthe carpentry work and that his net pay amounted to $326.He did no further workfor DeLeon in December for the reason that DeLeon did not start any new con-struction until after the first of the year.In December, Albrecht applied for work to a Mr. Sisk, building contractor, buthe had no jobs at that time.DeLeon said he was in the home building and repair business, that he workedhimself, and never employed more than two employees.He lived next door to,Albrecht and knew that he had been discharged by the Company.After his dis-charge Albrecht frequently spoke to him about employment and during 1954 or1955, they discussed forming a partnership which never materialized.DeLeonsaid he paid Albrecht $350 for work in November and December 1955, plus about$30 for some weekend job he performed.However, the total sum he paid Albrechtincluded the purchase of saw from him, so that Albrecht's net wages or earningsamounted to $350.Albrecht admitted that he did not attempt to find employment through news-paper ads until around July or August 1955.He further stated he did not applyfor work at Southwest Research Company, which operates a test car fleet, becauseFrank Pressly, a former employee of the Company, was manager or did the hiringand firing.Pressly was secretary-treasurer of the benefit fund when Albrecht wasdischarged and when he applied for benefits,'Pressly said he had nothing coming as ARMSTRONG TIRE AND RUBBER COMPANY365far as he was concerned. In addition, Albrecht said about 85 or 90 percent of thework at Southwest was of a temporary character.Albrecht did not apply for ajob at Automotive Research or Test Company, which operates a test fleet, becausehe first heard of this company after he had been reinstated in January 1956.C. The icehouse businessAlbrecht and his wife purchased a lot, apparently in 1952, upon which he con-structed a building and in the latter part of December 1952, opened a drive-in storeselling groceries, beer, soft drinks, and ice.While Albrecht's wife did not con-tribute any money -towards the purchase price or the cost of the building, or thestocking thereof, he stated they "bought it together" and "worked the place to-gether."Neither Albrecht nor his wife drew any salary from the business but thebuilding was used as a combination store and home for the family and they "livedoff the business."While employed by the Company, Albrecht worked a 5-dayweek, Monday through Friday, on alternating shifts running from 6 a. m. to 2 p. m.,from 2 to 10 p. m., and from 10 to 6 a. m. In this period Albrecht worked at theicehouse on his off hours, which was open from 10 a. m. to 10 p. m., 7 days a week.At all times he and his wife ran the business, except for occasional part-time helpof I or 2 customers who worked off their bills, and following his discharge thebusiness was open from 8 a. m. to 11 p. m., 7 days a week.In the period following his discharge, Albrecht could not estimate the time heand his wife spent in operating the icehouse, other than "we opened the placetogether at the same time" and that he was at the icehouse throughout openinghours, except when he was looking for employment.Albrecht,when asked bytheGeneral Counsel what efforts he had made to secure employment from thedate of his discharge, replied:Well, from July 22 or 23 [1953], to March 1955, I was self-employed, butthe first six months in the ice station, the reason I didn't seek other employment,Iwas trying to build up my business so I wouldn't have to seek other employ-ment, but what I was trying to do was build up the business for the first sixmonths.Admittedly, Albrecht had no outside employment throughout the time he and hiswife were operating the business.Albrecht estimated his gross income from the icehouse business by adding 18percent to his total purchases and his net income by deducting therefrom costsof operation or expenses such as gas, light, interest on loans, and other.like items.Counsel stipulated, after checking the records during the recess of the hearing, thatthe receipted bills for 1953, 1954, and 1955 amounted to $20,796.75, $34,151.57,and $7,386.02, respectively.Using the above formula andfigures,theGeneralCounsel estimated the income from the icehouse on a quarterly basis, which hededucted as interim earnings, and arrived at the sum of $5,584.94 as net backpay, as appears in his "CorrectedEarnings."The Trial Examiner has not attemptedto audit these figures.Albrecht was unable to give any breakdown or percentage figures on the earningsreceived from the icehouse covering the period August 10, 1953, to December 31,1953, because income was estimated on an annual basis at the end of the year.Hefurther stated that about March 22, 1955, the icehouse was sold or leased to anotherindividual, without any profit, and that he was merely paid dollar for dollar for stockand equipment.III.THERESPONDENT'S CONTENTIONSThe answer and amended answer admit the mathematical accuracy of the back-payspecifications but deny that Albrecht is entitled to any back pay for the reasonthat he incurred willful losses and withdrew from the labor market from August 10,1953, to about August 5, 1955, and that his belated reentry on the latter date doesnot justify or cure his withdrawal therefrom.As alternative defenses the Respond-ent urges that (1) if any back pay is due, the Respondent and representatives of theRegional Office reached a settlement as the amount thereof in accordance with theBoard'sRules and Regulations, and (2) since Albrecht obtained suitable employ-mentabout August 5, 1955, which he voluntarily left about November 5, back payshould be limited to this period.Concluding FindingsUnquestionably, counsel for the Company and representatives of the RegionalOffice engaged in negotiations in respect to the amount of back pay due to Albrecht 366DECISIONSOF NATIONALLABOR RELATIONS BOARDand at one phase of the negotiations the Regional Office indicated a willingness tocompromise the matter for approximately $336, which sum (less certain deductions)was acceptable to the Company.However, the Regional Office withdrew the offerand on December 21, 1956, the Regional Director issued his back-pay specification,to which the Company filed its answer about January 16, and thereafter on January25, a notice of hearing was issued, all in accordance with the Board's Rules and Regu-lations (section 102.51 a, b, c).The rules further provide (section 102.51e):If,after the filing of the answer, the controversy still cannot be resolved in-formally, the regional director shall issue a notice of hearing before a trialexaminer at a place therein fixed and at a time not less than 10 days after theservice of the notice of hearing.Here there is no. evidence or indication that the Regional Office offered or agreedto compromise the amount of back pay as set forth in the back-pay specification atany time subsequent to the issuance thereof.The controversy therefore was notresolved as provided in the Board's Rules and Regulations.The Trial Examinerconcludes and finds that the preliminary negotiations between the Regional Office andthe Company, in which the Regional Office indicated a willingness to compromisethe amount of back pay, do not constitute a bar to the present proceedings.The next question to be determined is whether the time during which Albrecht andhis wife conducted the ice business, August 10, 1953, to March 22, 1955, should beincluded in the back-pay period, with credit for income derived therefrom, andwhether there was any duty upon Albrecht diligently to seek other employment dur-ing this period.As set forth above, the General Counsel in his original back-pay specificationeliminated the period August 10, 1953, to January 31,1954,from the back-pay periodand, secondly, excluded income derived from the ice business throughout its opera-tion, as interim earnings, because such income would have accrued to Albrecht andhiswife irrespective of the discrimination. In explaining his theory the GeneralCounsel stated at the hearing that the above period was excluded for the reason, "wefelt that aside from his icehouse operations, that he should have gone out and triedto obtain other employment as he had previously."However, he offered no expla-nation concerning the second phase of his theory, i. e., the nondeductibility of in-come from the icehouse, other than that was the position of the General Counsel.Obviously, the foregoing theory was premised upon averments in Albrecht's affi-davit, dated April 6, 1956, submitted to the Regional Office, in which he admittedhe did not seek employment until February 1954. Further, in relating his interimearnings, Albrecht stated that while he worked at the icehouse, which was run byhis wife, he was not paid a salary although he received some money, and that hiswife leased the business in March 1955, for which she is paid $150 per month.Ac-cording to Albrecht, his wife paid income taxes on $1,176.09 in 1954, but he did not,know the amount of her tax for 1955. It is sufficient to state that Albrecht com-pletely repudiated the statement in his affidavit concerning ownership of the busi-ness and his alleged meager information in regard to income therefrom when he testi-fied at the hearing as set forth above.In his amended back-pay specification the General Counsel fixes the back-payperiod from August 10, 1953, to January 3, 1956, and deducts from gross backpay the income derived from the icehouse business on the ground that Albrecht wasself-employed during this period.Counsel for Albrecht agrees with this method of computing back pay.The remedy of back pay, of course, is entrusted to the Board for the purposeof dissipating the effects of violations of the rights guaranteed employees under theAct.As an award of back pay to discriminatees is imposed as a public right, theBoard and the courts have consistently held that there is a duty upon the discrim-inatee to minimize his losses in such cases(Phelps Dodge Corp. v. N. L. R. B.,313 U. S. 177, 197-200;N. L. R. B. v. Pugh and Barr, Inc.,231 F. 2d 558 (C. A. 4);N. L. R. B. v. Moss Planing Mill Co.,224 F. 2d 702 (C. A.4); Southern SilkMills, Inc.,116 NLRB 769;American Bottling Company,116 NLRB 1303).Generally speaking, the Board has held that discriminatees who are self-employedduring the back-pay period are entitled to back pay, less their net earnings from suchself-employment(Rathbun Molding Corporation,76 NLRB 1019, 1023, 1034, foot-note21;Harvest Queen Mill & Elevator Company,90 NLRB 320,323; BaxterBros.,91NLRB 1480, 1482, footnote6;Adams Motors, Inc.,96 NLRB 1198,1201, 1206;The L. B. HosieryCo., 99 NLRB 630, 631, 634). In substance, theBoard ruled in theL. B. Hosierycase (citing theBaxterandAdamscases) thatthemere fact that the discriminatee became self-employed during the back-payperiod did not of itself indicate a decision not to return to work if offered rein- ARMSTRONG TIRE AND RUBBER COMPANY367statement.In theRathbuncase the Board adopted the Trial Examiner's con-clusion that a discriminatee who was engaged in full-time employment on his farmwas entitled to back pay, less his earnings, since this employment, without registra-tion with United States Employment Service, constituted compliance with the then-existing policy established in theOhio Public Service Companycase (52 NLRB 725),Subsequently, a majority of the Board affirmed its general rule regarding self-employment inCashman Auto Company(109 NLRB 720), where the companycontended that self-employment by the discriminatees in the auto repair business.carried with it a recognized element of risk which it should not be required to bearand that the business was undertaken without reasonable expectation of any earn-ings.The majority of the Board rejected these contentions with Board MemberRodgers dissenting on the ground that self-employment alone should disqualify dis-criminatees from receiving back-pay awards during such intervals.The majority heldthat acceptance of such a premise would discourage discharged employees from.engaging in self-employment, "although as in this case they are at the same timediligently seeking jobs with other employers," and continued their business in the.hope of making a profit. On this point, Member Rodgers pointed out that the rule:as applied in this case was contradictory in that it required the discriminatees tomake "earnest and continuous efforts" to seek employment at the same time he is.supposed to be diligently working for himself.Consequently, if he fails in his dutyto seek employment he is not entitled to back pay and if he neglects his business.there is no justification or logic for making the employer liable for any losses oc-curring under such circumstances.However, the Board majority stated: (p. 722).We are satisfied that our present rule, recognizing that the special circumstances.of a particular case may warrant denying back pay to a discriminatee who in-curs a willful loss by engaging in a business of his own, effectively insures thatthediscretionary power to award back pay which Congress delegated to this.Board will be exercised "with due regard to the equitiesof allparties."In anyevent, we would note that the record in this proceeding fully supports the TrialExaminer's findings that, notwithstanding their self-employment, Marshall and.Shawcross nevertheless engaged in a diligent albeit unsuccessful quest for othersuitable employment during that period, and did not withdraw themselves fromthe labor market.Accordingly, the Board held the discriminatees were entitled to back pay minus their-net earnings during this period.InBrotherhood of Painters, etc. (Lauren Burt, Inc. of Colorado)(114 NLRB.295, 299), the Board adopted the Trial Examiner's finding that a discriminatee, byacquiring a State sales tax license for the purpose of conducting a floor-covering,business and by advertising for jobs in the newspapers, did not thereby remove him-self from the labor market, because he was at the same time diligently seeking em-ployment as evidenced by his registration with the State Employment Service andapplications for work to at least two employers every week.It seems clear to the Trial Examiner that the back-pay award in theCashman,case, as well as in thePainterscase,was predicated primarily upon the fact thatthe discriminatees diligently sought employment throughout the time they conductedtheir own enterprises.Consequently, it follows that compliance or noncompliance-with the obligation upon discriminatees diligently to seek other employment, if notdecisive of the question of back pay, is certainly an important element in the deter-mination of whether the circumstances warrant or justify the awarding of back payto discriminatees during periods of self-employment.Manifestly, the question of"whether a discriminatee has diligently sought other jobs cannot be resolved in ac-cordance with rigid standards or a fixed schedule outlining precise procedures to be.followed by him in cases of this nature.Of course, the discriminatee is required?to exercise a reasonable degree of diligence in this respect, but even so the questionof whether or not he has met this requirement is dependent upon the facts and'.circumstances of the particular case.Here the evidence conclusively proves that Albrecht devoted full time to the ice-house operation and made no attempt to find a job from August 10, 1953, toJanuary 31, 1954, and from the latter date through March 1955 spoke to only seven.persons regarding employment, without success.These facts alone, in the opinion,of the Trial Examiner, are sufficient to raise a question concerning Albrecht's sin-cerity in seeking employment, especially in a city the size of San Antonio where alarge number of industrial plants are located together with the usual commercial'establishments found in such an area.But any doubt in this respect is eliminatedby Albrecht's own testimony.Thus Albrecht made no effort to obtain work at-any of the industrial plants or commercial places of business, while running the ice-- .368DECISIONSOF NATIONAL LABOR RELATIONS BOARDhouse, which seemingly would have job categories substantially the same as theone he held at the Company, that of car or truck driver, but instead he limited hisattempts to contacts or discussions with individuals concerning employment as deputyconstable or night watchman, service station attendant, auto mechanic, roughcarpenter, and beer-truck driver.With the exception of 1 visit to Constable Hauckand Falstaff and some 6 trips to Hugo's garage, all his contacts were made at theicehouse, in his neighborhood, at nearby service stations, or by telephone.Again,his assertion that he made numerous contacts with these persons is refuted by 5of the 6 individuals themselves. In this respect Garcia and Hauck testified he spoketo them on only I occasion,3 Usener said he came to Hugo's once when he toldAlbrecht he had no jobs and did not promise him a job (there is no evidence Albrechtwas a qualified auto mechanic), and Czeck and Bedford denied he spoke to them,9or 10 times, although he did talk to them. In considering this evidence theTrial Examiner is convinced that Albrecht grossly exaggerated his efforts to secureemployment from these persons.Undoubtedly, he talked frequently to his neighbor,DeLeon.Albrecht's contention that it was seemingly futile to apply for a job astest car driver at Southwest Research because of some words he and Pressly hadhad regarding the payment of benefits while both were employed by the Companyis flimsy and vague and is rejected.On the evidence herein theTrialExaminer concludes and finds that Albrechtdid not make reasonable or diligent efforts to seek employment during the timehe was operating the icehouse.Under the circumstances and in view of theforegoing authorities,theTrialExaminer further concludes and finds that theperiod August 10, 1953, through March 1955, should be excluded from the back-payperiod.4The remaining questions to be resolved are (1)whether Albrecht incurredwillful losses from April to August 4, 1955,and (2)whether by quitting a jobabout October 31 he thereby relieved the Company of any liability for subsequentback pay.The record shows that Albrecht applied for work at Gugenheim-Goldsmithin April, returned the following month to check on his application, and shortlythereafter,at the company's suggestion,telephoned Gugenheim concerning employ-ment and was told no jobs were available.Around April or May, he also filedan application for a job with Handy-Andy Company.About thesame time hebegan using newspaper ads as a means to secure employment and unsuccessfullycontacted two employers.He also talked to Howes in regard to employment.Finally, on August 4, he obtained a job, through an ad,with Brown&Bigelow.It appears to the Trial Examiner that although Albrecht could have been morediligent in seeking employment in the above period, he was not required toexercise the highest degree of diligence in this respect and it cannot be said thatthe efforts he did make to find work were so unreasonable as to constitute willfullosses thereby depriving him of back pay for this period(Efco Manufacturing, Inc.,111NLRB 1032, 1035).The Trial Examiner so concludes and finds.From August 4 to 24, Albrecht was a salesman for Brown & Bigelow but hadno earnings from this employment.On August 23 he applied for work at theLone Star Brewery. In the latter part of August he obtained a job as driver-salesmanwith Select Foods, which he left about October 31.While theremay be some discrepancies in the testimony of Albrecht and Hoppstetter as tohis reasons for quitting, it is undisputed that he did quit and on the following daywent to work for DeLeon on a contract basis.Albrecht completed his contractabout December 7 or 8.He did no further work for DeLeon because DeLeon8Hauck was obviouslymistaken when he fixed his conversation as taking place in thelatter part of 1955or early 1956.The Trial Examiner finds the conversation took placeabout 'March or April 1954.4Here Albrechtand his wife were conducting their business during a portion of the timehe wasworking for the Company, but he wasunable to estimate the income from the busi-ness for theyear 1953,or thepercentageof income derived during the course of his em-ploymnent.In the cases cited herein,particularlytheCashmanandPainterscases, thediscriminateeswere not engagedin any enterprises prior to the date of their unlawful dis-charges.However, the General Counsel'smethod of computation as stated in his amendedback-pay specificationmakesitunnecessaryto discuss the rule, expressed in early Boardcases, that collateral earnings received by a discriminatee during the course of his em-ployment prior to his unlawful discharge are not deductible, to the same extent,from grossback pay duringthe periodof discrimination.(SeePusey,Maynesand Breish Company, 1NLRB 482,488;Link-BeltCompany,12 NLRB 854,872, 882;H. J. Daniels Poultry Co.,65 NLRB 689,692, footnote 6.) KRAMBO FOOD STORES, INC.369decided to wait until after January to start new construction. In the meantimeAlbrecht sought employment from Sisk, another contractor. In quitting SelectFoods and immediately going to work for DeLeon it cannot be seriously arguedthat he thereby intended to remove himself from the labor market.Moreover,his job with DeLeon was a higher-paying job and it is reasonable to assume heexpected to continue in this line of work.However, Albrecht was precludedfrom doing so by reason of DeLeon's decision not to commence new building atthat time.Under the circumstances it cannot be said that Albrecht incurred willfullosses(Harvest Queen Mill & Elevator Company, supra, p.327;East Texas SteelCastings Company, Inc.,116 NLRB 1336, 1347, 1367). Accordingly, the Respond-ent's contention in this respect is rejected.The Trial Examiner therefore concludes and finds that Albrecht is entitled tobackpay, less net interim earnings,for the period April 1, 1955, to January 3, 1956.The Trial Examiner adopts the undisputed figures appearing in the General Counsel'samended back-pay specification and "Corrected Earnings"memorandum and com-putes Albrecht's back pay as follows:2d quarter 1955:Gross back pay-------------------------------------------------------$899.44Interini earnings------------------------------------------------------Net back pay---------------------------------------------------------None$899.443d quarter 1955:Gross back pay-------------------------------------------------------913.28Interim earnings------------------------------------------------------$292.96Expenses-------------------------------------------------------------Net back pay---------------------------------------------------------None620.324th quarter 1955:Gross back pay----------------------------------------------------976.27Interim earnings ------------------------------------------------------$575.43Expenses ------------------------------------------------------------Not back pay-----------------------------------------------------None400.841st quarter 1956:Gross back pay---------------------------------------------------14.64Interim earnings --------------------____________---------Net back pay--------------------------------------------------------None14.64Total amount net back pay----------------------------------------1.935.24[Recommendations omitted from publication.]Krambo Food Stores,Inc.andKrambo Independent Union, Pe-titioner.Case No. 13-RC-5505.November 7,1957.DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Allen P. Haas, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations here involved claim to represent certainemployees of the Employer.3.The unit sought by the Petitioner includes all employees in thegrocery and produce departments in the Milwaukee County, Wiscon-119 NLRB No. 54.476321-58-vol. 119-25